Title: To John Adams from John Steele, 12 October 1798
From: Steele, John
To: Adams, John



Sir
Trenton October 12th. 1798

The enclosed address came to my hand yesterday and I avail myself of the oppty of forwarding it by the first post after its arrival. The county of Chowan includes the Town of Edenton near the sea coast of North Carolina, a part of the country which has lately elected Judge Stone a very sensible & worthy man to succeed Demsey Burges. Viewing their late election in connection with this address it would seem that they have changed in word and in deed.
            
I have the honor to be Sir, / With the most profound respect & veneration / Your Obedient & Most hume. servant

            Jno. Steele
            
          